Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 14, 2016

The Court of Appeals hereby passes the following order:

A16A0938. YOUNG v. THE STATE.

      The above-styled appeal was docketed in this Court on February 5, 2016.
Pursuant to Rule 23 (a) of the Court of Appeals, Appellant Willie Young was
required to file a brief and enumeration of errors in this Court by February 25, 2016.
As of the date of this order, Young has not filed a brief or enumeration of errors, and
has not filed a motion for extension for good cause.
      Therefore, this appeal is DISMISSED. See Court of Appeals Rules 7, 13 and
23 (a).



                                        Court of Appeals of the State of Georgia
                                                                             03/14/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.